Case 1:20-cv-02213-DDD-SKC Document 15 Filed 10/30/20 USDC Colorado Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                            Judge Daniel D. Domenico

        Civil Action No. 1:20-cv-02213-DDD-SKC

        SHAVKAT YAHYAEV,

                Plaintiff,
        v.

        U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT, MATTHEW
        T. ALBENCE, JOHN FABBRICATORE, CHRISTOPHER L. JONES,
        and JOHNNY CHOATE,

                Defendants.




                                         ORDER


             Petitioner Shavkat Yahyaev, an immigrant who is in the United
        States illegally, petitions the court for a writ of habeas corpus ordering
        his immediate release from the Aurora Contract Detention Facility. Mr.
        Yahyaev asserts that his Fifth Amendment right to due process is being
        violated as a result of the Detention Facility’s failure to control COVID-
        19 in the Facility. But the court cannot grant the request because Mr.
        Yahyaev is challenging the conditions of his confinement, not the fact or
        duration of it, and conditions-of-confinement claims are not cognizable
        in a petition for a writ of habeas corpus.

             This court rejected identical claims in Aguayo v. Martinez, No. 1:20-
        CV-00825DDDKMT, 2020 WL 2395638, at *2 (D. Colo. May 12, 2020);
        Jumaev v. Barr, 1:20-cv-00987-DDD (May 11, 2020); and Basri v. Barr,
        No. 1:20-CV-00940-DDD, 2020 WL 5036063, at *2 (D. Colo. May 11,
        2020). As explained in Basri, a conditions-of-confinement claim cannot


                                           -1-
Case 1:20-cv-02213-DDD-SKC Document 15 Filed 10/30/20 USDC Colorado Page 2 of 2




        be asserted in a petition for writ of habeas corpus under binding Tenth
        Circuit precedent:

              Though the Supreme Court has not set the precise bound-
              aries of habeas actions, it has distinguished between ha-
              beas actions and those challenging conditions of confine-
              ment. This court has “endorsed this distinction.” In this cir-
              cuit, a prisoner who challenges the fact or duration of his
              confinement and seeks immediate release or a shortened
              period of confinement, must do so through an application
              for habeas corpus. In contrast, a prisoner who challenges
              the conditions of his confinement must do so through a civil
              rights action.

        Palma-Salazar v. Davis, 677 F.3d 1031, 1035 (10th Cir. 2012); see also
        Standifer, 653 F.3d at 1280 (“It is well-settled law that prisoners who
        wish to challenge only the conditions of their confinement, as opposed to
        its fact or duration, must do so through civil rights lawsuits … not
        through federal habeas proceedings.”). Mr. Yahyaev’s Petition chal-
        lenges the conditions of confinement because, if COVID-19 disappeared
        tomorrow or he was provided a perfectly socially distanced cell, he would
        still be lawfully detained. See Basri, 2020 WL 5036063, at *3. A civil-
        rights action is the proper vehicle for this claim—not a habeas petition.
        For the reasons stated in Basri, the court lacks jurisdiction to address
        Mr. Yahyaev’s Petition and thus dismisses it.

           It is ORDERED that Mr. Yahyaev’s Petition (Doc. 1) and Motion for
        an Order to Show Cause (Doc. 13) are DENIED. The clerk is directed to
        enter judgment in favor of Defendants and to close the case.

           DATED: October 30, 2020       BY THE COURT:




                                             Hon. Daniel D. Domenico


                                          -2-
